United States Court of Appeals
                                                                 Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   October 25, 2006

                                                             Charles R. Fulbruge III
                               No. 06-40414                          Clerk
                           Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

CLAUDIO JIMENEZ-MARTINEZ,

                                       Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:02-CR-295-ALL
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Claudio

Jimenez-Martinez (Jimenez) has requested leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Jimenez received a copy of counsel’s motion but

filed no response.      Our independent review of the brief and the

record discloses no nonfrivolous issues for appeal.      Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.